Citation Nr: 1724493	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-24 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to February 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board video conference hearing which was scheduled to be held in May 2015 at the RO.  The Veteran failed to appear for that hearing and has not indicated he had good cause for the failure to appear, so his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).  

In June 2015, the Board remanded the issue on appeal for additional development.  The Board finds that the RO did not substantially comply with the remand as discussed further below.  Therefore, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's VBMS file contains a banner stating that documents are currently pending scanning; however, those documents relate to his pending vocational rehabilitation claim and are not relevant to the issue currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the June 2015 remand.  Specifically, the November 2015 VA medical opinion regarding the Veteran's right knee condition was not fully responsive to the remand instructions and the examiner relied in part on a relevant VA treatment record that is not of record.  Therefore, a remand is again necessary.

As discussed in the Board's June 2015 remand, the evidence of record shows the Veteran underwent right knee arthroscopic surgery for hypertrophied medial synovial shelf (plica) prior to service in 1987.  During service, he received treatment on multiple occasions for complaints of right knee pain.  He was diagnosed with medial collateral ligament (MCL) strain, retropatellar joint syndrome, tendonitis, and genu recurvatum.  See February 1991, June 1991, June 1992 service treatment records.  June 1992 right knee x-rays revealed no significant abnormalities.  The Veteran contends that while he had a pre-existing right knee disability, he injured that knee during service, and has had periodic problems since his separation.  He was previously provided a VA examination in December 2009.  The examiner diagnosed chronic right knee strain, status post arthroscopy.  

The June 2015 remand explained, "...it appears the Veteran is contending there are other knee problems that exist that are distinct [from] the pre-service injury and relate to a separate in-service injury.  This should be considered on a new examination."  Accordingly, the third remand instruction requested in part a VA examination and opinion to address the following:

b. Of the Veteran's current right knee diagnoses, which, if any, are a progression of the pre-service knee disability?

c. Of the Veteran's current right knee diagnoses which are not a progression of the pre-service knee disability, are any a result of an in-service injury and/or the result of the in-service knee complaints? 

The basis for any opinion expressed should be fully explained, with reference to all relevant evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the basis for this conclusion should be explained.

The medical evidence of record shows that the Veteran's right knee diagnoses have included the following: degenerative joint disease (multiple VA treatment records, including January 2013 and December 2014); internal derangement (November 2010 VA treatment record); partial tear ACL (November 2010 VA treatment record); grade 2 chondrolysis medial and lateral femoral condyle (November 2010 VA treatment record); strain status post arthroscopy (December 2009 VA examination report); and sprain with medial meniscus tear (September 2010 VA treatment record).  

In November 2015, the Veteran was afforded a VA examination and medical opinion regarding his right knee condition pursuant to the 2015 remand.  The November 2015 VA examiner observed that July 2015 imaging showed mild degenerative osteoarthritis.  The examiner's medical opinion addressed question b (above) with regards to the Veteran's right knee plica diagnosed before service, and addressed question c (above) as to his current diagnosis of right knee meniscal tear.  However, the examiner failed to comply with the remand instruction to consider both questions as to his other current right knee diagnoses noted above.  Therefore, a remand is necessary for an addendum medical opinion that reconsiders both questions in regards to all of his current right knee diagnoses.

Furthermore, the November 2015 VA examination report's discussion of the medical history of the Veteran's right knee condition stated the following: "Circa April 2014 he underwent a repair of bucket handled [sic] tear on right knee at the Central Texas VAMC."  The examiner's negative opinion relied in part on this referenced April 2014 VA treatment record.  However, no such VA treatment record is of record from April 2014 or around that time.  Accordingly, the RO must attempt to locate the referenced April 2014 VA treatment record and associate it with the claims file.

Finally, the RO should obtain the Veteran's outstanding VA treatment records.




Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record the Veteran's complete medical records from the following VA facilities and time periods: 

* South Texas Health Care System (including the Victoria Outpatient Clinic) from January 2014 to the present; and
* Central Texas Health Care System (including any affiliated outpatient clinics) from May 2013 to the present. 

All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.  

The RO must fully document its search for the VA treatment record of a right knee procedure on or around April 2014 that was referenced in the November 2015 VA examination report and medical opinion.

2. ONLY AFTER obtaining the records requested above, the RO should obtain an informed VA medical opinion.  The examiner should review the claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. Of the Veteran's current right knee diagnoses, including (1) degenerative joint disease, (2) internal derangement, (3) partial tear ACL, (4) grade 2 chondrolysis medial and lateral femoral condyle, (5) strain status post arthroscopy, and (6) sprain with medial meniscus tear, which, if any, are a progression of the pre-service knee disability?

b. Of the Veteran's current right knee diagnoses which are not a progression of the pre-service knee disability, are any a result of an in-service injury and/or the result of the in-service knee complaints?

The examiner should specifically note his or her separate consideration of each of the Veteran's current right knee diagnoses when responding to the above questions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


